Title: To George Washington from Timothy Pickering, 24 August 1797
From: Pickering, Timothy
To: Washington, George



Sir,
Philadelphia Augt 24 1797.

I have to-day delivered to the Attorney General, in one packet, the two bundles of papers of reports & opinions of the Heads of Departments &c. which you left in my hands. I have delivered him another packet from Sir John Sinclair, which I received to-day from General Kosciusko; and now inclose the General’s letter to you, with another which was under the ⟨string⟩ of the packet from Sir John Sinclair.
Your journals and acts of Congress in one box, and the copying press in another, with the press board and lever tied together, are sent to Mr Hodgdon who will put them on board a packet near his store, which is a constant trader between this city and Alexandria, & which it was expected would sail this day. I will write by tomorrow’s

post to Colo. Fitzgerald, inform him of the name of the vessel & her master, and desire him to receive into his own care the articles on board for you.
The citizens are many of them alarmed about the contagious fever, and numbers are moving out of town. Mr Wolcott and family have been some time in Connecticut, his father, the Governor has been dangerously ill, and his time of life renders his recovery doubtful. Mr McHenry will move his family to-morrow or next day to Downing’s town, on the Lancaster road. I shall also move, if appearances are not more favorable, in a few days. My situation in Arch street is at present very safe, except from accidents. I have the honor to be with great respect, sir, your most obt servt

Timothy Pickering


P.S. The vessel’s name is the Harmony, a sloop—Elwood master.

